DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1. Claim 1 includes a shell structure, comprising: a shell, having a first surface, a second surface opposite to the first surface, an expansion opening, and a first mounting hole; a baffle plate, detachably mounted to the shell, wherein the baffle plate comprises a body portion and a side wing portion, the body portion is located in the expansion opening, the side wing portion is located outside the expansion opening and is in contact with the second surface, the side wing portion comprises a second mounting hole, and the second mounting hole is overlapped with the first mounting hole; and a positioning member, passing through the first mounting hole and the second mounting hole, wherein the positioning member comprises a first positioning portion and a second positioning portion, the first positioning portion is in contact with the first surface, the second positioning portion passes through the second mounting hole, a maximum outer diameter of the second positioning portion is greater than an inner diameter of the second mounting hole, and the second positioning portion is of a hollow structure in combination with all other elements of the base claim. Claims 2-15 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841